Citation Nr: 1548047	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  11-18 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for disability of the hips, to include degenerative joint disease (DJD).  

2.  Entitlement to service connection for disability of the knees, to include DJD.  

3.  Entitlement to service connection for disability of the ankles, to include DJD.  

4.  Entitlement to service connection for bilateral pes planus.  

5.  Entitlement to an increased rating for degenerative disc disease (DDD) of the cervical spine, rated 20 percent disabling.  

6.  Entitlement to an increased rating for DDD of the thoracolumbar spine, rated 10 percent disabling.    

7.  Entitlement to an increased rating for neurological headaches, rated 10 percent disabling prior to January 23, 2015, and as 30 percent thereafter.   

8.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to December 1992 in the Navy, and thereafter he was in the Navy reserves until 2001.  

This matter came before the Board of Veterans' Appeals (Board) from a rating decision in December 2008 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Historically, a May 2005 rating decision changed the evaluation of service-connected paraspinal muscle spasm, C7 and T10, with minimal degenerative changes of the thoracic spine, rated 20 percent, to reflect separate ratings for the separate cervical and thoracic spinal segments.  The 20 percent rating was continued for cervical DJD and a separate 10 percent was assigned for thoracic DJD.  

The December 2008 rating decision confirmed and continued a 20 percent rating for service-connected cervical DJD and a 10 percent rating for service-connected thoracic spine DDD, as well as a 10 percent rating for "neurological" headaches.  Service connection was denied for (a) lumbar DDD, (b) a bilateral hip condition, (c) disorders of each knee, (d) disorders of each ankle, and (e) for bilateral pes planus (claimed as fallen arches).  The Veteran's only other service-connected disorders at that time were residuals of bunionectomies of each great toe, with each rated 10 percent disabling.  

A July 2011 rating decision proposed to reduce a 20 percent rating for DDD of the cervical spine to 10 percent.  The proposed reduction was never effectuated.  

A November 2012 rating decision denied service connection for sleep apnea.  A January 2015 rating decision denied service connection for erectile dysfunction, claimed as due to medications for service-connected disorders.  Neither of these decisions was appealed.  

A March 2015 rating decision granted service connection for sleep apnea which was assigned an initial 50 percent disability rating effective October 18, 2010.  A 10 percent rating for "neurological headaches" was increased from 10 to 30 percent, effective January 23, 2015 (date of VA rating examination).  The 10 percent rating for thoracic spine disability was confirmed and continued.  Service connection was granted for radiculopathy of the left upper extremity (LUE), due to cervical DDD, which was assigned an initial 20 percent rating (separate from the 10 percent rating for cervical DDD) effective January 23, 2015.  Service connection was granted for radiculopathy of the left lower extremity (LLE), due to thoracolumbar DDD, which was assigned an initial 10 percent rating (separate from the 10 percent rating for thoracolumbar DDD) effective January 23, 2015.  

A September 2015 rating decision granted service connection for post-traumatic stress disorder (PTSD) with depressive disorder (claimed as insomnia and sleep disturbance) which was assigned an initial 50 percent rating effective March 16, 2015.  Service connection was granted for radiculopathy of the right upper extremity (RUE), due to cervical DDD, which was assigned an initial 20 percent rating (separate from the 10 percent rating for cervical DDD) effective January 23, 2015.  Service connection was granted for radiculopathy of the right lower extremity (RLE), due to thoracolumbar DDD, which was assigned an initial 10 percent rating (separate from the 10 percent rating for thoracolumbar DDD) effective January 23, 2015.  Service connection was granted for erectile dysfunction which was assigned an initial noncompensable rating (inasmuch as erectile dysfunction is compensated via special monthly compensation (SMC) for loss of use of a creative organ (under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350(a)), all granted effective October 3, 2014.  The following ratings were confirmed and continued: 50 percent for sleep apnea; 20 percent for LUE radiculopathy; and 10 percent for LLE radiculopathy.  Service connection was denied for gastroesophageal reflux disease (GERD).  Also, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities was denied but basic eligibility to Dependents' Educational Assistance (DEA) was granted from June 16, 2015.  Cumulatively, there was a combined disability rating of 50 percent from September 26, 2003; 70 percent, from October 18, 2010; 90 percent from January 23, 2015; and, including the bilateral factor of 5.3 percent, a 100 percent combined rating from June 16, 2015.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009) it was held that a claim for a TDIU rating is part of an increased disability rating claim when there is evidence of unemployability in the record.  Also, pursuant to the VA Fast Letter 13-13, where a Veteran files a Notice of Disagreement (NOD) regarding an increased evaluation, and while the appeal is pending Appellant raises the issue of TDIU due to the disability on appeal, and a rating decision denies TDIU, the matter of TDIU is part of the pending appeal.  VA Fast Letter 13-13 at 6.  The Veteran was denied entitlement to a TDIU in a September 2015 rating decision.  This issue must be remanded to comply with VA Fast Letter 13-13.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in November 2012 and again at a videoconference before the undersigned Veterans Law Judge (VLJ) of the Board in August 2015.  At the latter hearing additional evidence was submitted with a waiver of initial RO consideration of such evidence.  This evidence consists of clinical records of the Serenity Physical Therapy, the Nexus Pain Center of Milledgeville, and an Assistant Professor of Neurology of the Georgia Regents Medical Center.  Transcripts of his testimony are of record.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the most recent Supplemental Statement of the Case (SSOC) was issued in March 2015 the Veteran testified at an August 2015 Board videoconference and he submitted additional private clinical records, the initial RO consideration of which was waived in writing.  However, also since the March 2015 SSOC, extensive records were received from the Social Security Administration (SSA) on September 25, 2015.  Initial RO consideration of this evidence has not been waived by the Veteran or his representative.  See 38 C.F.R. § 19.31 (stating that an SSOC is issued if there are any material changes in or additions to the information included in the SOC or any prior SSOC).  Moreover, this evidence was received 90 days after the June 27, 2015, letter notifying the Veteran that his appeal had been certified to the Board.  See generally 38 C.F.R. § 20.1304.  

Generally, when pertinent evidence is submitted by an appellant or representative and is received by the Board pursuant to 38 C.F.R. § 19.37(b), the claim must be remanded to the AOJ for review, unless this right is waived or the benefit may be fully allowed.  38 U.S.C.A. § 7105(e) provides that waiver of initial AOJ review of evidence submitted to the AOJ or the Board by the claimant or his representative is presumed in cases where the Substantive Appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105(e); VA Fast Letter 14-02 (May 2, 2014).  Here, however, the Substantive Appeal was received in 2011, prior to the February 2, 2013, cut-off created by 38 U.S.C.A. § 7105(e).  Accordingly, waiver of initial AOJ consideration of the SSA records is not presumed and there is otherwise nothing in the records which would suggest that such initial AOJ consideration was actually waived.  The Board does not seek a waiver of the evidence because the issues must be remanded for additional development. 

In light of the evidence of record, the Veteran's multiple service-connected disorders, and his testimony, a remand is in order to obtain medical opinions as to whether it is as likely not that the claimed disorders of the hips, knees, ankles, and pes planus are related to in-service injuries, or are caused or aggravated by the service-connected disabilities of the spine or service-connected residuals of bilateral bunionectomies.  Also, additional comprehensive VA examinations are needed in connection with the increased rating claims as the record suggests a material change in the disabilities since the Veteran was last examined.  

Background

For the benefit of VA examiners the Veteran's pertinent clinical history and other relevant evidence is stated below.  

An April 1990 service treatment record (STR) shows that the Veteran complained of an injury of his right knee after having fallen from a ladder to a ship's deck.  He complained of pain in that area of the knee upon ambulation.  An examination revealed slight tenderness to palpation but full range of motion and no edema.  The assessment was a soft tissue injury of the right knee.  He was to apply ice and an Ace wrap.  The next day he presented complaining of having a left knee strain after having fallen yesterday.  He denied locking or giving out.  On testing of the cartilage there was crepitus but testing of the ligaments and patellae were negative.  The pertinent assessment was a 1st degree left knee strain.  

In May 1990 the Veteran returned for a medical follow-up for his bilateral hallux valgus and his left knee.  It was reported that the assessment was that he had mild left patellofemoral syndrome.  He was given written instructions for knee strengthening exercises.  

A June 1990 STR noted that the Veteran had returned to sick call "for PFS & bilateral hallux valgus."  On examination of his left knee Appley's test was positive.  There was mild crepitus with motion.  The assessment was "probable PFS left knee mild - moderate" and bilateral hallux valgus.  

In September 1992 the Veteran fell down 4 steps and injured the right side of his rib cage and his neck.  

On examination for service separation in December 1992 the Veteran had crepitus of the left knee but no anterior or posterior ligamentous laxity.  The medical history questionnaire at separation shows that he had multiple musculoskeletal complaints.  He had a history of bilateral hallux valgus deformity with bilateral bunionectomies and still had a retained screw in the area of the right hallux valgus.  It was noted that 20 months ago he had fallen on his left knee but he denied locking, effusion or instability or giving out.  

Private clinical records show that the Veteran fractured his right ankle in a dirt bike accident in November 2007, for which he had open reduction and internal fixation (ORIF).  

Private clinical records of the Physical Therapy at Serenity show that in the November 2007 injury he had also incurred a severe left ankle sprain.  

A November 2007 VAOPT record noted that the Veteran was informed that following surgery for a November 2007 right ankle injury he might develop arthritis.  A December 2008 VAOPT record shows that the Veteran had chronic gout.  X-rays revealed a normal left knee but some enthesophyte formation of the inferior and superior poles of the right patella, probably from an old injury or inflammation.  There was also a question of some early osteophyte formation of the proximal tibial fibular joint.  X-rays revealed a normal left ankle but post-traumatic changes of the right ankle.  X-rays of the feet revealed findings consistent with past bunionectomies for bilateral hallux valgus but also found pes planus of the left foot.  X-rays of the hips revealed a benign appearing area of sclerosis in the right intertrochanteric region, likely representing a benign fibro-osseous lesion, but this was of low suspicion because it was solitary.  The relevant diagnoses were mild DJD of the right knee, noted abnormality of the right intertrochanteric region, and "traumatic DJD" right ankle but normal left ankle.  However, X-rays of the left foot, on weight-bearing lateral view, revealed flattening of the longitudinal arch consistent with pes planus.  

On VA examination of the Veteran's feet in March 2008 the medial, lateral, and transverse arches of each foot were well preserved on weight-bearing and nonweight-bearing.  

On VA examination in March 2008 the Veteran reported that over the last two years he had had increasing pain and tenderness of the knees.  Reportedly, he had no known injuries.  He had had increasing pain in both ankles over the last two years.  He fractured his right ankle in a November 2007 dirt bike accident, which had required surgery (open reduction and internal fixation (ORIF) with subsequent removal of the fixating hardware).   

In a July 2009 statement by Dr. S. N. of the Baldwin Medical Center it was reported that he was treating the Veteran for chronic neck, upper and lower back pain as well as for hip, knee, and ankle pain.  The physician stated that "[i]t is very likely that these conditions may be a result from pre-existing and already confirmed conditions."  

An August 2010 VAOPT record from the Dublin, VAMC show that the Veteran now had more problems from the November 2007 left ankle sprain than the fracture of the right ankle, and this was complicated by his chronic gout.  The assessments were Achilles tendonitis, and bilateral ankle arthralgia secondary to old injuries.  

On VA spinal examination in November 2010 the Veteran's gait was noted to be normal, and there was no spinal listing or scoliosis.  

At the November 2012 hearing before the DRO the Veteran testified, in response to the July 2011 rating decision which proposed to reduce a 20 percent rating for DDD of the cervical spine to 10 percent, that pain from this disorder caused problems sleeping and he was unable to lift more than 10 to 20 pounds (lbs.).  Also, he could not stand or sit for prolonged periods of time.  Page 5 of that transcript.  For his service-connected musculoskeletal disorders he took medication for pain, as well as muscle relaxants and anti-inflammatory drugs.  These caused him to "zone" out.  He also had radiculopathy of the LUE consisting of tingling and numbness.  He also saw a neurologist for headaches due to his cervical spine disorder.  His treatment had included the use of a transcutaneous nerve stimulator (TENS unit) but had been given an even stronger device (which he described as a "combo E-stem").  Page 6.  He was being treated at a VA Pain Management Clinic and the matter of cervical spine surgery had been considered.  He had also had trigger point injections.  Page 7.  The next step would be to have nerve blocks.  

At the August 2015 videoconference it was stated that the STRs revealed that he had been treated for each knee.  Following his active duty in the U.S. Navy, he had served in the Navy reserves from 1993 to about 2001.  With respect to his cervical spine he could rotate to the right but not the left, having to turn his body to the left.  He took multiple medications and had had a trial basis of a spinal cord stimulator which was inserted into his back for three (3) days but the trial use of this had failed and it had been removed.  Page 5.  He had used a device which was stronger than a TENS unit and this device came with a vest.  Also, in addition to physical therapy he had aqua therapy for both spinal disorders.  He had had epidural injections for the past few years which had not provided relief and, as a result, he had been given nerve blocks.  Now his treating sources had recommended "burning the nerve" in his neck.  Page 6.  Also, he had been given medication for insomnia because he was unable to find a comfortable sleeping position at night.  The multiple medications for his service-connected disorders caused him to be so "doped up" that he had to find someone else to drive him when he needed to go out.  He had similar problems stemming from his service-connected low back disorder, including being unable to withstand prolonged standing and sitting.  Page 7.  He now wore a back brace and used a cane to ambulate.  Physicians had told him that an MRI had confirmed a bulging disc in his low back.  Page 8.  The Veteran further testified that his spinal disorders forced him to compensate when standing and walking, which contributed to his disabilities of the hips and legs.  Page 9.  

As to his headaches, the Veteran testified that they were now more frequent and severe.  His treating VA neurologist had changed his headache medication and he had been referred to a private headache specialist.  Page 9.  He had headaches about 20 days out of a month and they sometimes occurred on back-to-back days.  He had been told he had "cluster" headaches.  He had been given medications to help prevent his headaches and even had "Botox" injections every three (3) months by the headache specialist, an Assistant Professor of Neurology at the Georgia Regents Medical Center in Augusta, Georgia, because his headaches were prostrating.  Pages 10 and 11.  He had obtained a special prescription to allow him to have a darker tint to the windows of his car because exposure to light was a factor in his migraine headaches.  Page 21.  

As to his service connection claims, the Veteran testified that he had injured his hips and knees during both active duty and in the reserves on active duty for training.  Page 13.  During the reserves, in 1997 while in Japan he had fallen down a ship's ladder and while at that time he had complained of his back hurting, he had actually hurt even his hips.  However, only his complaint of back pain had been recorded at that time.  At that time he had been given pain and muscle relaxant medications but had been told to seek follow-up when he returned stateside.  Pages 13 and 14.  He further testified that he had later sought VA treatment and had complained of multiple bodily aches but that the VA treating sources had only recorded his major complaints which related to his back.  Page 15.  His physical therapist had told him that due to his cervical and thoracolumbar disorders he had some impairment of his gait.  Page 15.  In the past 6 months he had been given a "traction bar" for decompression of his neck.  Page 16.  Also, X-rays of his knees had disclosed that he had "jumper's" knees.  This was usually associated with paratroopers but in his case he believed it was due to coming down ship ladders onto and running while carrying gear on the steel decks of ships.  The knee X-rays had also revealed the presence of knee arthritis, including bone spurs and recently he had been given injections into his knees.  Page 17.  He also believed that he had injured both ankles during active duty as well as in the Navy reserved in the same manner that he injured his knees.  Also, because of problems with his feet he had begun having problems with his ankles.  Pages 18 and 19.  

Also, on either active duty or while in the reserves (the Veteran did not specify which) he was told that he had flat feet (pes planus).  While on active duty, in 1991 or 1992, he had surgery on both feet due to bone spurs.  Also, he had been given light duty "chits" so as not to have to wear steel-toed boots and it had finally been decided that he should have surgery.  Pages 19 and 23.  He had then had a pin put in one foot and a screw in the other foot.  Later the pin had been removed but the screw remained in one foot.  Associated with this he had arthritis.  His flat feet had affected his gait and affected both ankles and both knees.  He had been told several times that his left shoulder was slightly higher than the right due to his back disabilities, and even this has affected his posture and gait.  Page 20.  The Veteran further testified that he had tingling and numbness of his left arm and left leg.  

Received at the videoconference were records of the Nexus Pain Center of Milledgeville which include a March 2012 lumbar MRI that revealed multilevel thoracolumbar degenerative changes, with disc bulging at L3-4, L4-5, and L5-S1.  Lumbar spine X-rays in September 2013 revealed mild lower lumbar degenerative changes.  Records of the Serenity Physical Therapy show that in June 2013 the Veteran complained of headaches as well as pain of the neck and low back, and numbness and tingling of both legs.  He had 50 % of range of motion of the cervical spine and 75 % in the lumbar spine but motion was grossly normal in both upper and both lower extremities.  He had tingling in the LUE, to the hand, 50 % of the time, and bilateral lower leg paresthesia 15 % of the time. 

A March 2015 medical statement, executed by a private physician and apparently created in conjunction with the Veteran's employment, reflects that the Veteran received Botox injections every three months for intractable migraine headaches.  It was stated that he was unable to perform any intellectual skills or tasks requiring cognitive attention.  The goal of these injections, and other medications, was to prevent migraines and/or reduce their severity and duration.  The migraines could last 1 to 3 days, and occurred about 15 days per month.  

Received at the videoconference was a March 2015 statement from an Assistant Professor of Neurology of the Georgia Regents Medical Center who reported that he followed the Veteran for prostrating headaches.  He saw the Veteran every 3 months for medication administration.  His headache frequency varied from 10 to 20 headaches per month, even with medical treatment.  Clinical records submitted also indicate that the Veteran received Botox injections every 3 months for prevention of headaches.  When the headaches occurred he needed medication and the headaches could be debilitating and cause him not to be able to concentrate on job tasks.  He also received physical therapy, used a TENS unit, and received cervical and thoracic epidural injections.  

An April 2015 medical statement reflects that because of upper and lower spinal DDD it was recommended that the Veteran not lift heavy objects and that he not either stand or sit for prolonged periods of time.  

VAOPT records show that a Rheumatology consultation in April 2015 indicated that the Veteran had had gout for 10 years.  In the beginning it affected the great toes and then moved to other joints in his feet and then to his ankles.  A July 2015 VAOPT record indicated that his flare-ups of gout mainly affected his left ankle and left great toe.  He had gone to the "ED" twice and required crutches to walk.  He complained that his knees were also painful and he felt that he had a "compensatory" gait due to pain in his left foot, causing his pain in his left knee and low back to worsen.  An August 2015 VAOPT record indicated that he had DJD of the left ankle but now appeared to have a flare-up of gout.  

On VA examination of the Veteran's feet in August 2015 X-rays revealed an old right bunionectomy with a single screw at the 1st metatarsal (MT) neck and calcaneal enthesophytes; as well as mild left hallux valgus with old bunionectomy changes, anterior tibio-talar spurring, and calcaneal enthesophytes.  

On VA peripheral neurology examination in August 2015 the Veteran's complaints of radicular symptoms in all extremities were noted.  On examination his gait was abnormal, being slow and uncoordinated.  He leaned heavily on a single cane which he carried in his right hand.  

Records of the Nexus Pain Center of Milledgeville from May 2013 to August 2015, submitted at the videoconference with a waiver of initial RO consideration, show that in July 2015 the Veteran's recent bilateral cervical medial branch blocks had provided 40 to 50 % improvement in neck pain.  He had not had any improvement of mid-thoracic pain from prior thoracic epidural injections or spinal cord stimulator trial.  Also, in the past he had had trigger point injections, thoracolumbar epidural injections, and cervical facet joint injections.  In August 2015 he had a lumbar medial branch block.  It was noted that he had low back pain without any radiculopathy but an MRI revealed lumbar disc bulges with annular tear and lumbar facet disease, and on examination it had appeared that he had lumbar facet arthropathy.  

On VA psychiatric examination in September 2015 it was noted that the Veteran walked stiffly and with a limp but did not use any assistive device.  

Accordingly, the case is REMANDED for the following action:

1.  As the Veteran filed a NOD regarding increased evaluations for service-connected disabilities, and while the appeal was pending, the Veteran claimed TDIU due to the disabilities on appeal, and the September 2015 rating decision denied the TDIU claim, the AMC/RO should undergo appropriate action as set forth in Fast Letter 13-13.

2.  In light of testimony the Veteran provided at the Board hearing, ask the Veteran to identify the type of injury (hips, knees, ankles, or feet), and provide the date, location, and unit of assignment at the time of the injury, he alleges occurred during a period of ACDUTRA and INACDUTRA.  If, and only if, the Veteran provides sufficient information, obtain verification of the type of duty status (ACDUTRA and/or INACDUTRA) during the alleged injury.  All efforts to obtain this information should be fully documented.

3.  (a) Arrange for the electronic record, as well as a copy of this remand, to be reviewed by an appropriate clinician for the purpose of addressing the potential etiology(ies) of the Veteran's claimed disabilities of the hips, knees, ankles, and feet (other than the already service-connected residuals of bilateral bunionectomies) and if found to exist whether they are related to military service; OR are either caused OR aggravated by the service-connected disabilities of the spine or residuals of bilateral bunionectomies, or both.  

(b) The examiner is asked to comment upon the injuries that the Veteran sustained to his knees during active service.  In particular, the examiner is requested to opine whether it is as likely as not that the Veteran now has patellofemoral syndrome of the left knee, or both knees; and, if so, whether it is as likely as a continuation of any patellofemoral syndrome found during service; or whether it is as likely as not that any current disability(ies) of the knees, including DJD, is related to military service.  

(c) The examiner is requested to address the Veteran's contention that his service-connected disabilities of the spine and residuals of bilateral bunionectomies cause him to develop an abnormality of his gait.  Specifically, the examiner is requested to render an opinion as to whether it is as likely as not that the Veteran developed an abnormality of his gait due to any combination of his service-connected disorders which caused OR aggravated any disability(ies) of the hips, knees, ankles, and pes planus. 

(d) The examiner is also requested to comment upon the following: 

(i) The significance, if any, of the X-ray evidence of pes planus of the left foot, to include whether the residuals of a bunionectomy of the left foot caused or contributed to the development of pes planus of the left foot.  

(ii) The significance, if any, of the Veteran's November 2007 injury which caused a fracture of the right ankle that required surgery and a left ankle strain.  

(iii) The significance, if any, of the Veteran's postservice development of gout.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The claims file and all records on Virtual VA should be made available to the examiner.  

A complete rationale for all opinions must be provided.  If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and explain why it is not feasible to provide a medical opinion. 

4.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected disabilities of the cervical spine and his thoracolumbar spine. 

All indicated tests and studies should be undertaken.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history. 

The examiner should conduct range of motion testing of the cervical and the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the spinal disorders.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any other symptoms during flare-ups and/or with repeated use.  The examiner should assess the additional functional impairment in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

5.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected headaches.  

The examiner should describe the Veteran's headaches and comment upon the frequency of the headaches on a monthly basis.  

The examiner should opine as to whether the headaches are prostrating in nature.  

The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

6.  With respect to the claims for increased ratings, the Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claims, of failing without good cause to report.  See 38 C.F.R. § 3.655.  A copy of the notification letters sent to the Veteran advising him of the time, date, and location of the scheduled examinations should be included in the record and should reflect that it was sent to his last known address of record.  If the Veteran fails to report, the record must indicate whether the notification letter was returned as undeliverable. 

7.  The RO/AMC should specifically determine whether a referral to the Under Secretary for Benefits or the Director, Compensation Service is warranted for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) based on impairment due to the Veteran's service-connected disabilities.  

8.  Thereafter, the RO/AMC should readjudicate the claims based upon all additional evidence received.  If the benefits are not granted, the appellant should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

